COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 2-08-335-CR

DUSTIN M. FINLEY                                                 APPELLANT


                                       V.

THE STATE OF TEXAS                                                    STATE

                                   ----------

     FROM COUNTY CRIMINAL COURT NO. 8 OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered appellant’s “Motion For Voluntary Dismissal Of

Appeal.”    The motion complies with rule 42.2(a) of the rules of appellate

procedure. Tex. R. App. P. 42.2(a). No decision of this court having been

delivered before we received this motion, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 19, 2009


     1
         … See Tex. R. App. P. 47.4.